Case 2:17-cv-10693-MFL-SDD ECF No. 34, PageID.1814 Filed 12/22/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL A. DARBY,

        Petitioner,                                        Case No. 17-cv-10693
                                                           Hon. Matthew F. Leitman
v.

JACK KOWALSKI.

     Respondent.
__________________________________________________________________/

           ORDER (1) CONFIRMING PETITIONER MAY APPEAL
     IN FORMA PAUPERIS AND (2) GRANTING PETITIONER’S MOTION
         FOR LEAVE TO APPEAL IN FORMA PAUPERIS (ECF No. 32),

        Petitioner Michael Darby is a state prisoner in the custody of the Michigan

Department of Corrections. On October 26, 2020, the Court issued an Opinion and

Order that (1) denied Darby’s petition for a writ of habeas corpus, (2) granted Darby

a limited certificate of appealability, and (3) granted Darby leave to appeal in forma

pauperis. (See Op. and Order, ECF No. 26.)

        On December 22, 2020, Darby filed a motion asking that the Court grant him

leave to appeal in forma pauperis. (See Mot., ECF No. 32.) The Court previously

granted that request in its Opinion and Order denying Darby’s habeas petition. (See

Op. and Order, ECF No. 26, PageID.1792.)            Through this order, the Court

CONFIRMS that Darby may proceed in forma pauperis on appeal. Thus, to the



                                          1
Case 2:17-cv-10693-MFL-SDD ECF No. 34, PageID.1815 Filed 12/22/20 Page 2 of 2




extent Darby’s motion seeks leave to appeal in forma pauperis, the motion is

GRANTED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: December 22, 2020             UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 22, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
